      Case 1:20-cv-04344-SDG-JKL Document 9 Filed 12/28/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

PAULETTE THOMPSON,                       )
                                         )
            Plaintiff,                   )
                                         )       CIVIL ACTION NO.
v.                                       )
                                         )       1:20-cv-04344-SDG-JKL
CITY OF JOHNS CREEK,                     )
GEORGIA; and CHRISTOPHER                 )
BYERS, in his Individual Capacity,       )
                                         )
            Defendant.                   )

            NOTICE OF APPEARANCE OF HARVEY S. GRAY

      Comes now Harvey S. Gray of the law firm of Gray, Rust, St. Amand,

Moffett & Brieske, L.L.P. and, pursuant to L.R. 83.1D(1), hereby makes his entry

of appearance as counsel for defendant Christopher Byers the above-styled case.

      The undersigned, in accordance with L.R. 7.1 and 5.1 hereby certifies that

the typefont used herein is 14-point Times New Roman.

      This 28th day of December, 2020.


                                             /s/ Harvey S. Gray
                                             Harvey S. Gray
                                             Georgia Bar No. 305838
                                             Attorney for Defendant Byers
     Case 1:20-cv-04344-SDG-JKL Document 9 Filed 12/28/20 Page 2 of 3




GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, L.L.P.
950 East Paces Ferry Road, NE
Suite 1700 – Salesforce Tower Atlanta
Atlanta, GA 30326
(404) 870-7376
(404) 870-7374 (Fax)
hgray@grsmb.com




                                   -2-
      Case 1:20-cv-04344-SDG-JKL Document 9 Filed 12/28/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this date electronically served the foregoing

Notice of Appearance of Harvey S. Gray by filing the same with the Clerk of the

Court using the CM/ECF system which will automatically send email notification

of such filing to all counsel of record.

      This 28th day of December, 2020.


                                                 /s/ Harvey S. Gray
                                                 Harvey S. Gray
                                                 Georgia Bar No. 305838
                                                 Attorney for Defendant Byers

GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, L.L.P.
950 East Paces Ferry Road, NE
Suite 1700 – Salesforce Tower Atlanta
Atlanta, GA 30326
(404) 870-7376
(404) 870-7374 (Fax)
hgray@grsmb.com




                                           -3-
